Citation Nr: 0936205	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-26 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected musculoligamentous strain of the right knee.

2.  Entitlement to a compensable evaluation for service-
connected musculoligamentous strain of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to 
February 2008.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 RO decision, which 
granted a claim for service connection for musculoligamentous 
strain of the right knee and assigned a noncompensable 
evaluation, effective February 3, 2008, and granted a claim 
for service connection for musculoligamentous strain of the 
lumbar spine and assigned a noncompensable evaluation, 
effective February 3, 2008.

The Board notes that the July 2008 statement of the case 
(SOC) also included the issues of entitlement to service 
connection for bilateral hearing loss, entitlement to a 
compensable evaluation for service-connected 
musculoligamentous strain of the left knee, and entitlement 
to a compensable evaluation for service-connected residuals 
of a hairline fracture of the right little finger.  However, 
on the Veteran's September 2008 statement, submitted in lieu 
of a VA Form 9 Appeal, the Veteran indicated that he only 
wished to appeal the evaluations assigned to his service-
connected musculoligamentous strain of the right knee and his 
service-connected musculoligamentous strain of the lumbar 
spine.  As such, the issues of entitlement to service 
connection for bilateral hearing loss, entitlement to a 
compensable evaluation for service-connected 
musculoligamentous strain of the left knee, and entitlement 
to a compensable evaluation for service-connected residuals 
of a hairline fracture of the right little finger are 
currently not on appeal before the Board. 

In July 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Lincoln, 
Nebraska RO.  A transcript of that proceeding has been 
associated with the claims folder.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran alleges that his service-connected 
musculoligamentous strain of the right knee and 
musculoligamentous strain of the lumbar spine warrant higher 
evaluations.  Upon review of the claims file, the Board finds 
that additional development is necessary prior to the 
adjudication of these claims.  

The Board notes that, at the July 2009 Travel Board hearing, 
the Veteran was specifically asked if his symptoms had 
increased in severity since his most recent March 2008 VA 
examination.  The Veteran responded that his symptoms have 
definitely increased in severity since his last VA 
examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also 
held that VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As such, these claims must be remanded 
in order to afford the Veteran a VA examination to determine 
the current severity of both his musculoligamentous strain of 
the lumbar spine and his musculoligamentous strain of the 
right knee.

Additionally, the Board notes that, at the July 2009 Travel 
Board hearing, the Veteran referred to certain medical 
records, specifically from the Madonna Rehabilitation Center.  
It does not appear that these medical records have been 
associated with the claims file.  VA has an obligation under 
the Veterans Claims Assistance Act of 2000 (VCAA) to assist 
claimants in obtaining evidence, to include relevant records 
from private medical care providers.  See 38 C.F.R. § 3.159 
(2008).  Therefore, an attempt must be made to locate any 
recent private treatment records relating to the Veteran's 
service-connected musculoligamentous strain of the right knee 
or musculoligamentous strain of the lumbar spine, that have 
not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record, to 
specifically include any medical 
treatment records from the Madonna 
Rehabilitation Center relating to his 
musculoligamentous strain of the 
right knee or his musculoligamentous 
strain of the lumbar spine referred 
to in the July 2009 Travel Board 
hearing transcript.  

The RO should also invite the Veteran 
to submit any pertinent evidence in 
his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Associate 
any records received, including 
negative responses, with the claims 
file.

2.	Provide the Veteran with a VA 
examination in order to determine the 
current severity of his 
musculoligamentous strain of the 
right knee and his musculoligamentous 
strain of the lumbar spine.  The 
claims folder must be made available 
to the examiner(s) and pertinent 
documents therein should be reviewed 
by the examiner(s).  The examiner(s) 
must note in the examination 
report(s) that the claims folder was 
reviewed in conjunction with the 
examination(s).  

All necessary tests and studies 
should be accomplished, and all 
clinical findings should be reported 
in detail.  Specifically, the 
examiner(s) should note the Veteran's 
ranges of motion for both his lumbar 
spine and his right knee, as well as 
any recent incapacitating episodes 
that the Veteran has experienced and 
the specific causes of such 
incapacitating episodes.  

The examiner should comment as to 
whether the lumbar spine or the right 
knee exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service-connected disabilities (if 
feasible, these determinations should 
be expressed in terms of the degree 
of additional range of motion loss 
due to these symptoms).  The 
examiner(s) should also discuss 
whether pain significantly limits 
functional ability during flare-ups 
or when the lumbar spine or right 
knee are used repeatedly over a 
period of time (these determinations 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups).  

The complete rationale for any 
opinions expressed should be 
provided.

3.	Then, the RO/AMC should readjudicate 
the claims.  In particular, the RO 
should review all the evidence that 
was submitted since the July 2008 
SOC.  If the benefits sought remain 
denied, he should be provided a 
supplemental statement of the case 
(SSOC).  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

